United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1349
Issued: March 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 30, 2009 appellant timely appealed a December 17, 2008 merit decision of the
Office of Workers’ Compensation Programs denying her consequential injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
hernia condition as a consequence of her January 26, 2004 employment injury.
FACTUAL HISTORY
The Office accepted that on January 26, 2004 appellant, then a 43-year-old mail
processing clerk, injured her left shoulder when reaching for a tape dispenser. Appellant stopped
work on April 19, 2004 and did not return. The Office accepted the claim for internal
derangement of the left shoulder and placed her on the periodic rolls. On August 24, 2005
appellant underwent subacromial decompression surgery. The Office authorized physical
therapy treatment and a work conditioning program.

The reports from physical therapy and the work conditioning program, dated January 23
to July 2006, noted appellant’s progress and her frequent absenteeism but did not reference any
complaints relative to hernia symptoms. On June 19, 2006 appellant missed all her appointments
that week except for one. The June 26, 2006 notes stated appellant was scheduled for 24
appointments up to June 23, 2006, but only made 11 of the appointments. On July 3, 2006
appellant missed an appointment that week and had cancelled her other appointments early due
to her schedule. A July 11, 2006 letter noted that appellant began a work conditioning program
on May 23, 2006 and she attended only two appointments that week. It noted appellant’s
complaints of being sore and tight through her upper back and anterior shoulders. The work
conditioning/hardening progress reports noted her complaint of low back pain and shoulder
irritation after each session and that her program was modified to accommodate her. Appellant
was discharged from the work hardening/conditioning program on July 14, 2006 with a lightduty physical capacity.
In a July 27, 2006 report, Dr. Steven C. Chudik, a Board-certified orthopedic surgeon,
noted that appellant had not been reporting for her work conditioning program. Appellant
advised him that she had reaggravated an abdominal hernia and that it was too painful and
difficult for her to do the work or heavy lifting. Dr. Chudik noted that the physician who treated
appellant’s hernia did not have a clear recommendation about her continuing with work
conditioning. In an August 3, 2006 report, he recommended that appellant continue work
conditioning with restrictions on lifting and no core exercises. Dr. Chudik indicated that she
remained disabled from work.
In an August 12, 2006 report, Dr. Geoffrey M. Silver, a Board-certified general surgeon,
noted appellant had a hernia repaired the previous year. Appellant was undergoing physical
therapy for a shoulder injury and noticed pain and bulging in her abdominal wall, which was
painful with lifting. Dr. Silver assessed probable abdominal wall hernia and recommended no
lifting until the next evaluation. On November 6, 2006 he noted seeing appellant several times
for abdominal pain. Dr. Silver diagnosed an abdominal wall hernia and recommended that it be
repaired.
On November 20, 2006 appellant filed a claim alleging that she sustained a recurrence of
disability on July 20, 2006 due to her January 26, 2004 employment injury. She asserted that her
participation in the work conditioning program and physical therapy for five days a week four
hours a day resulted in a hernia. Prior to the work injury, appellant had a hernia repaired and
experienced abdomen pain in June and July 2006. She stated that her doctors and physical
therapist were aware of her pain and her physician advised her to discontinue her work
conditioning exercises on August 1, 2006.
In a December 21, 2006 report, Dr. Chudik advised that appellant could not complete her
work conditioning due to her hernia. Appellant was scheduled to have surgery on
January 10, 2007 and remained totally disabled.
On January 31, 2007 the Office requested appellant to submit additional medical
evidence in support of her claim. This included a rationalized report from her physician
explaining how her condition worsened and how the newly diagnosed hernia condition was
causally related to the accepted work-related condition involving her left upper extremity. The
Office developed the matter as a claim for a consequential injury.
2

In a February 8, 2007 report, Dr. Chudik provided a history of appellant’s work-related
shoulder injury and medical treatment. He stated that through her work-conditioning program,
appellant developed an abdominal hernia which precluded her from completing the program.
Dr. Chudik opined that the abdominal hernia could be closely related to her work-conditioning
exercises which became necessary treatment following her left shoulder surgery.
On April 4, 2007 the Office denied the claim on the grounds that appellant did not submit
sufficient medical evidence to establish that her hernia or disability were a consequence of her
January 26, 2004 work injury.
Appellant requested an oral hearing, which was held on August 27, 2007.
In an April 17, 2007 report, Dr. Chudik stated that appellant’s preexisting abdominal
hernia significantly worsened during her work conditioning, by strenuous activity. On April 27,
2007 he indicated that appellant was performing work-conditioning activities after her shoulder
surgery and apparently tore the mesh that was holding her abdominal hernia repair. Dr. Chudik
indicated the tearing of the mesh and recurrence of the abdominal hernia was due to performing
work-conditioning exercise, which was part of her treatment for her shoulder injury. He
recommended no further work conditioning until her hernia was repaired.
In a June 1, 2007 report, Dr. Richard Sidwell, Jr., a Board-certified general surgeon and
Office referral physician, noted the history of injury, appellant’s treatment and provided findings
on examination. He diagnosed left shoulder pain, status post distal clavicle resection left
shoulder with probable minimal rotator tendinopathy. With regard to the recurrence of
appellant’s hernia condition, Dr. Sidwell opined that there was no reason to consider the hernia
related in any way to the accepted condition. He advised that, if appellant is cleared by the
treating general surgeon, she should be able to do light exercises involving the left upper
extremity or at least perform range of motion exercises that would optimize her recovery.
In a February 22, 2007 report, Dr. Jennifer Buhrke, appellant’s primary care physician,
advised appellant’s needed surgery for a ventral abdominal hernia. She opined that the hernia
occurred secondary to weight lifting and abdominal exercise that was part of a work conditioning
program for which appellant was sent for rehabilitation after shoulder surgery.
By decision dated November 13, 2007, an Office hearing representative vacated the
April 4, 2007 decision, finding a conflict of medical opinion between Dr. Chudik and
Dr. Buhrke, the treating physicians, and Dr. Sidell, the second opinion physician, regarding the
claimed abdominal hernia condition.
To resolve the conflict, the Office referred appellant, together with a statement of
accepted facts, a list of questions and the medical record, to Dr. Scott Kale, a Board-certified
internist. In a February 18, 2008 report, Dr. Kale reviewed the medical records, appellant’s
treatment following her work injury and her claimed hernia injury. He noted that appellant
related a history of an aggravation of a preexisting otherwise asymptomatic abdominal hernia
during physical therapy for her injured shoulder. It appeared from her history that the
aggravation occurred at some point in June or July 2006; however, thorough review of
appellant’s therapy record revealed no complaints of any abdominal pain or any incident in
which her abdomen was injured, aggravated or otherwise affected by her physical therapy.
3

Moreover, appellant’s description that she engaged in 200 sit-ups at each session was not
verified or supported in the medical record, which noted that she may have done no more than
several sets of eight sit-ups. There was no evidence that appellant engaged in core exercises that
would reasonably have injured her abdomen in the course of physical therapy or evidence of
appellant injuring her abdomen. Dr. Kale noted that there was considerable evidence of
appellant having missed multiple physical therapy appointments because of an upper respiratory
infection, low back pain, and for reasons that were not specified. He noted that, while her
physicians dutifully recorded that she injured her abdomen during physical therapy, there was no
independent support for this history other than appellant’s narrative. Dr. Kale found that there
was no relationship between appellant’s physical therapy for her left shoulder condition and her
abdominal hernia. He stated that there was no medical record of appellant injuring her abdomen
at her place of therapy. Dr. Kale advised the preexisting nature of a ventral hernia increased the
likelihood of future herniations, which could occur with any activity, including activities of daily
living. He found that appellant’s hernia prevented her from working but was not work related.
Dr. Kale stated that appellant was medically capable of returning to full-time limited-duty work
with regard to her shoulder injury.
By decision dated March 12, 2008, the Office denied appellant’s claim for a
consequential hernia injury based on the report of Dr. Kale, the impartial medical specialist.
Appellant disagreed with the Office’s decision and requested an oral hearing, which was
held September 30, 2008. No new medical evidence was submitted.
By decision dated December 17, 2008, an Office hearing representative affirmed the
March 12, 2008 decision.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury. With respect to consequential injuries, the Board has stated that, where an injury
is sustained as a consequence of an impairment residual to an employment injury, the new or
second injury, even though nonemployment related, is deemed, because of the chain of causation
to arise out of and in the course of employment and is compensable.1
A claimant bears the burden of proof to establish a claim for a consequential injury.2 As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. Rationalized medical evidence is
evidence which relates a work incident or factors of employment to a claimant’s condition, with
stated reasons of a physician. The opinion must be one of reasonable medical certainty and must
1

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

2

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009); Charles W. Downey, 54 ECAB 421 (2003).

4

be supported by medical rationale explaining the nature of the relationship of the diagnosed
condition and the specific employment factors or employment injury.3
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
If there is disagreement between the physician making the examination for the United States and
the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.4 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.5
ANALYSIS
The Office accepted that appellant sustained internal derangement of the left shoulder on
January 26, 2004. Following surgical repair of her left shoulder, appellant underwent physical
therapy and a work conditioning/hardening program. She subsequently claimed that her hernia
condition and disability on July 20, 2006 was due to her participation in the physical therapy and
work conditioning/hardening program.
The Office found a conflict in medical opinion between Dr. Chudik and Dr. Buhrke,
appellant’s treating physicians, and Dr. Sidell, the second opinion physician, regarding whether
she sustained a consequential abdominal hernia condition. Pursuant to section 8123(a) of the
Act, it properly referred appellant to Dr. Kale, a Board-certified internist, for an impartial
medical examination and an opinion on the matter.
Dr. Kale provided an accurate factual and medical history. He indicated that the history
that appellant provided to her treating physicians -- that she had sustained an abdominal injury
while participating in physical therapy exercises -- was not supported by the objective evidence
of record. Dr. Kale noted the physical therapy records did not indicate any complaints of
abdominal pain or any incidents in which her abdomen was injured, aggravated or otherwise
affected by her workouts at physical therapy. He further noted there was no evidence that
appellant engaged in the frequency of exercise claimed or had engaged in core exercises which
reasonably would have injured her abdomen, which was susceptible to future herniations because
of the preexistence of a ventral hernia.6 Dr. Kale opined there was no relationship between
appellant’s physical therapy arising out of her left shoulder injury and her abdominal hernia. He
explained that herniations could occur with any activities of daily living and not just from sit-ups
and that the amount and frequency appellant claimed was not supported by the record. Dr. Kale

3

Charles W. Downey, supra note 2.

4

5 U.S.C. § 8123(a).

5

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

6

The Board notes that the record reflects that appellant’s progress in the work-conditioning program was
hindered by multiple absenteeism and the physical therapy reports do not reference any complaints by appellant
relative to hernia symptoms. Additionally, the record does not contain any evidence that appellant attended physical
therapy on or about July 20, 2006, when her claimed total disability began.

5

found no basis on which to attribute appellant’s hernia condition to her conditioning program to
treat her accepted left shoulder condition.
The Board finds that the opinion of Dr. Kale is sufficiently well rationalized and based
upon an accurate history such that it is entitled to special weight and establishes that appellant
did not sustain an abdominal hernia as a consequence of her January 26, 2004 employment
injury.
Dr. Kale found that appellant’s hernia condition was not a consequence of her
January 26, 2004 employment injury.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a hernia condition or disability as a consequence of her July 20, 2004 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2008 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: March 22, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

